     Case 3:18-cv-01396-CAB-MDD Document 32 Filed 04/30/19 PageID.2262 Page 1 of 16



 1    Jerry A. Crandall (CSB No. 250192)
 2
      jac@crandalltech.com
      CRANDALL TECHNOLOGIES LLC
 3    1590 Heavenly View Trail
 4
      Reno, NV 89523
      Telephone: 775.525.8777
 5    Facsimile: 775.501.5157
 6
      Attorney for Plaintiff
 7    CRANDALL TECHNOLOGIES LLC
 8

 9                           UNITED STATES DISTRICT COURT
10
                          SOUTHERN DISTRICT OF CALIFORNIA
11

12    CRANDALL TECHNOLOGIES LLC,              Case No. 3:18-cv-1396-CAB-(MDD)
13
      a Nevada limited liability company,
                                              PLAINTIFF CRANDALL
14                  Plaintiff,                TECHNOLOGIES LLC’S
15
                                              RESPONSIVE CLAIM
             vs.                              CONSTRUCTION BRIEF
16

17
      GREATCALL INC., a Delaware              [Patent L.R. 4.4.b]
      corporation,
18                                            Judge: Hon. Cathy Ann Bencivengo
19
                    Defendant.
                                              FAC filed: March 4, 2019
20

21                                            Initial Complaint filed: June 25, 2018

22                                            Patent-in-suit: US 8,854,789 B2
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///
      PLAINTIFF’S RESPONSIVE
      CLAIM CONSTRUCTION BRIEF                        Case No. 3:18-cv-1396-CAB-MDD
     Case 3:18-cv-01396-CAB-MDD Document 32 Filed 04/30/19 PageID.2263 Page 2 of 16



 1                                TABLE OF CONTENTS
 2                                                                              Page
 3      I.    OVERVIEW ……………………………..………………………………. 1
 4      II.   TERMS IN DISPUTE …………………………………………………… 1
 5            1.   pressure sensor unit …………………………………………………. 1
 6            2.   defense unit …………………………………………………………. 4
 7            3.   defense event ……………………………………………………….. 6
 8            4.   manual selector ……………………………………………………… 9
 9            5.   self-defense system …………………………………………………. 10
10            6.   wireless transmitter, comparator, conductive energy device ……….. 10
11      III. CONCLUSION ………………………………………………………….. 10
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      PLAINTIFF’S RESPONSIVE                   i
      CLAIM CONSTRUCTION BRIEF                            Case No. 3:18-cv-1396-CAB-MDD
     Case 3:18-cv-01396-CAB-MDD Document 32 Filed 04/30/19 PageID.2264 Page 3 of 16



 1                                 TABLE OF AUTHORITIES
 2    Cases                                                               Page(s)
 3    Am. Permahedge, Inc. v. Barcana, Inc.,
 4            105 F.3d 1441 (Fed. Cir. 1997) …………………………………………. 6, 7
 5    Apex v. Raritan Computer,
 6            325 F.3d 1364 (Fed. Cir. 2003) ……………………………………………. 4
 7    Callicrate v. Wadsworth Mfg.,
 8            427 F.3d 1361 (Fed. Cir. 2005) …………………………………………. 6, 7
 9    Intel Corp. v. VIA Techs.,
10            319 F.3d 1357 (Fed. Cir. 2003) ……………………………………………. 4
11    Immunex Corporation v. Sanofi et al.,
12            No. CV 17-02613 SJO (PLAx),
13            2018 WL 6252460 (C.D. Cal. Aug. 24, 2018) …………………………….. 3
14    IPS Group, Inc. v. CivicSmart, Inc.,
15            No. 17-cv-632-CAB-(MDD),
16            2018 WL 6567843 (S.D. Cal. Dec. 13, 2018) (J. Bencivengo) ……………. 2
17    Laitram Corp. v. Cambridge Wire Cloth Co.,
18            863 F.2d 855 (Fed. Cir. 1988) …………………………………………... 6, 7
19    Phillips v. AWH Corp.,
20            415 F.3d 1303 (Fed. Cir. 2005) …………………………………………. 1, 6
21    Pitney Bowes, Inc. v. Hewlett-Packard Co.,
22            182 F. 3d 1298 (Fed. Cir. 1999) ………………………………………….. 10
23    Williamson v. Citrix Online, LLC,
24            792 F.3d 1339 (Fed. Cir. 2015) ……………………………………………. 3
25    Zeroclick, LLC v. Apple Inc.,
26            891 F.3d 1003 (Fed. Cir. 2018) ………………………………………. 3, 4, 6
27    Constitutional Authorities
28    U.S. Const. art. I, §8 cl. 8 ………………………………………………………… 7

      PLAINTIFF’S RESPONSIVE                   ii
      CLAIM CONSTRUCTION BRIEF                       Case No. 3:18-cv-1396-CAB-MDD
     Case 3:18-cv-01396-CAB-MDD Document 32 Filed 04/30/19 PageID.2265 Page 4 of 16



 1    Statutes
 2    35 U.S.C. §112 …………………………………………………………… 2, 3, 4, 6
 3    Other Authorities
 4    MPEP §2181(I)(A) ……………………………………………………………… 2
 5    Patent L.R. 4.4.b ………………………………………………………………….. 1
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      PLAINTIFF’S RESPONSIVE               iii
      CLAIM CONSTRUCTION BRIEF                       Case No. 3:18-cv-1396-CAB-MDD
     Case 3:18-cv-01396-CAB-MDD Document 32 Filed 04/30/19 PageID.2266 Page 5 of 16



 1           Pursuant to Patent L.R. 4.4.b and the Court’s Order of November 14, 2018
 2    [Doc. No. 17], Plaintiff Crandall Technologies LLC (“Plaintiff”) hereby presents
 3    its Responsive Claim Construction Brief and appended Supporting Evidence
 4    (Appendices A-E)1 with respect to the patent-in-suit (US 8,854,789 B2)2, a true
 5    and correct copy of which was previously filed with the Court in Doc. No. 21-7.3
 6    I.     OVERVIEW
 7           It is an established tenant of patent law that claims define the invention and
 8    limitations from the specification should not be imported into the claims. Phillips
 9    v. AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005) (en banc). In Doc. No. 30,
10    Defendant GreatCall Inc. (“Defendant”) once again violates this principle by
11    seeking claim constructions that import limitations from illustrative embodiments
12    of the specification. Such constructions are inconsistent with the claims’ plain
13    language and do not reflect the careful balance of using disclosed embodiments to
14    enable one skilled in the art to practice the invention without confining the claims
15    to those example embodiments. See Phillips, 415 F.3d at 1323.
16    II.    TERMS IN DISPUTE
17           1.   pressure sensor unit
18           In its Opening Claim Construction Brief [Doc. No. 31], Plaintiff explained
19    that, in view of (i) the structural context recited in Claims 1 and 17, (ii) the
20    additional context found in the specification and the prosecution history4 and (iii)
21    the parties’ agreed construction of “wireless transmitter”, the claim language
22    “pressure sensor unit integrated with a wireless transmitter, said pressure sensor
23
      1
24      Pages are bates stamped with designation CRAN-GREATCALLXXXXXXXX
      where previously served on Defendant by Plaintiff, and with designation
25
      GREATCALLXXXXXXX where previously served on Plaintiff by Defendant.
      2
26      The patent issued from U.S. Patent Application No. 13/181,467 (“Application”).
      3
        References made by Plaintiff to specific lines of text of Doc. No. 21-7 shall
27
      follow the following format: page number(s) : column number(s) : line number(s).
      4
28      A true and correct copy of the prosecution history of the Application was
      previously filed with the Court in Doc. No. 31-6.
      PLAINTIFF’S RESPONSIVE                      1
      CLAIM CONSTRUCTION BRIEF                                Case No. 3:18-cv-1396-CAB-MDD
     Case 3:18-cv-01396-CAB-MDD Document 32 Filed 04/30/19 PageID.2267 Page 6 of 16



 1    unit configured to generate a pressure input signal” means: a unit, which is capable
 2    of generating a pressure input signal based on or in response to an applied
 3    pressure, is integrated with a device capable of wirelessly transmitting
 4    information, using a preselected wireless transmission protocol, through a wireless
 5    medium. With respect to “pressure sensor unit”, Defendant argues that 35 U.S.C.
 6    §112, ¶6 must apply “because ‘pressure sensor unit’ is a nonce term that implies no
 7    structure, and the claim itself is written in the format of a traditional means-plus-
 8    function claim ….” Doc. No. 30, page 11, lines 1-2. Plaintiff hereby responds:
 9           First, in support of its premise that “pressure sensor unit” is a nonce term
10    that implies no structure, Defendant cites to MPEP §2181(I)(A), which lists the
11    language “unit for” as being among “a list of non-structural generic placeholders
12    that may invoke 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, paragraph 6”. MPEP
13    §2181(I)(A) (emphasis added). Defendant next references this Court’s decision in
14    IPS Group, Inc. v. CivicSmart, Inc., No. 17-cv-632-CAB-(MDD), 2018 WL
15    6567843, *2 (S.D. Cal. Dec. 13, 2018) (J. Bencivengo), wherein the Court
16    determined “that ‘control unit’ is a non-structural placeholder identified only by its
17    function”. However, in IPS Group, this Court specifically found that “[a]dding
18    ‘control’ as a modifier of ‘unit’ provides no further structural disclosure.” Id. This
19    case is clearly distinguishable, as the language “pressure sensor” certainly modifies
20    the word “unit” as indicating the implementation of a known “pressure sensor.
21           Defendant even admits that the “specification is clear” that the term
22    “pressure sensor unit” contains “a pressure sensor”.5 Doc. No. 30, page 12, lines
23    1-2 (emphasis added). Thus, the specification is apparently so incredibly clear that
24    even Defendant can easily determine that the “pressure sensor unit” implements a
25    pressure sensor. In view of this admission, “[i]t is clear that [Defendant’s] concern
26
      5
       Plaintiff does not disagree that the “pressure sensor unit”, as recited in Claims 1
27
      and 17, includes a pressure sensor. However, “pressure sensor unit” cannot be
28    construed as requiring more than one pressure sensor, as an additional “one or
      more pressure sensors” are not required until dependent Claim 5.
      PLAINTIFF’S RESPONSIVE                     2
      CLAIM CONSTRUCTION BRIEF                               Case No. 3:18-cv-1396-CAB-MDD
     Case 3:18-cv-01396-CAB-MDD Document 32 Filed 04/30/19 PageID.2268 Page 7 of 16



 1    with the claim language is its potential scope and breadth, or a lack of enablement
 2    or written description, not its structure.” Immunex Corporation v. Sanofi et al., No.
 3    CV 17-02613 SJO (PLAx), 2018 WL 6252460, *10 (C.D. Cal. Aug. 24, 2018). In
 4    Immunex, the Central District of California recognized that the defendants were
 5    trying to improperly argue claim invalidity, at the claim construction stage, based
 6    on a theory of a lack of enablement or written description. Such is the case here,

 7    despite the specification providing, inter alia, a detailed description (with reference
      to Figure 36B) of an embodiment that shows how a source 3610 can be integrated
 8
      with a wireless transmitter 3680. See Doc. No. 21-7 at 52:22:61 through 53:23:9.
 9
             Indeed, the evidence or record shows that a person having ordinary skill in
10
      the art (PHOSITA) would know that a pressure sensor is capable of causing a
11
      signal to be generated. See Doc. No. 31-7 at page 3 (GREATCALL0000290)
12
      (wherein Defendant’s own definition of “sensor” states, “The generic name for a
13
      device that senses either the absolute value or a change in a physical quantity such
14
      as ... pressure ... and converts that change into a useful input signal ....”). Thus, a
15
      PHOSITA would easily ascertain that source 3610 may be a pressure sensor of the
16    “pressure sensor unit”, particularly because the signal output by this pressure
17    sensor could be routed through first transmission line 3640 to wireless transmitter
18    3680. See Doc. No. 21-7 at 52:22:61 through 53:23:9 and at page 40 (Figure 36B).
19           Second, Defendant states “the claim itself is written in the format of a
20    traditional means-plus-function claim: i.e., it recites a means to “generate a
21    pressure input signal.” Doc. No. 30, page 11, lines 1-2 (emphasis in original). The
22    claim term “pressure sensor unit” obviously is not written in a traditional mean-
23    plus-function format, as the term “means” is not utilized, thereby creating a
24    rebuttable presumption against the application of §112, ¶6. See Zeroclick, LLC v.
25    Apple Inc., 891 F.3d 1003, 1007 (Fed. Cir. 2018), citing Williamson v. Citrix
26    Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015). Additionally, the Federal
27    Circuit recently clarified that “the mere fact that the disputed limitations
28    incorporate functional language does not automatically convert the words into

      PLAINTIFF’S RESPONSIVE                      3
      CLAIM CONSTRUCTION BRIEF                                Case No. 3:18-cv-1396-CAB-MDD
     Case 3:18-cv-01396-CAB-MDD Document 32 Filed 04/30/19 PageID.2269 Page 8 of 16



 1    means for performing such functions.” Zeroclick, 891 F.3d at 1008 (citation
 2    omitted). Plaintiff submits that Defendant has failed to meet its burden of
 3    rebutting the presumption against the application of §112, ¶6.
 4           While the “pressure sensor unit” is “configured to generate a pressure input
 5    signal”, the term “pressure sensor unit” undoubtedly indicates to a PHOSITA a
 6    sufficient structure for performing this operation. See Apex Inc. v. Raritan
 7    Computer, Inc., 325 F.3d 1364, 1373 (Fed. Cir. 2003):
 8           While we do not find it necessary to hold that the term ‘circuit’ by itself
 9
             always connotes sufficient structure, the term ‘circuit’ with an appropriate
             identifier such as ‘interface’, ‘programming’, and ‘logic,’ certainly identifies
10           some structural meaning to one of ordinary skill in the art.
11    See also Intel Corp. v. VIA Techs., 319 F.3d 1357, 1366 (Fed. Cir. 2003) (holding
12    that generic “core logic” was adequate corresponding structure for a claimed
13    function although no specific circuitry was disclosed to show how the “core logic”
14    was modified). Here, the independent claims, the specification, the prosecution
15    history as well as the extrinsic evidence of record all add additional structural
16    context such that “pressure sensor unit” has sufficient structural meaning.
17           2.   defense unit
18           The term “defense unit” is repeatedly described in the specification as being
19    a unit that is capable of initiating a defense event based on an input. See, e.g.,
20    Doc. No. 21-7 at 44:6:10-13 (with reference to Figure 1A). See also, e.g., Doc.
21    No. 21-7 at 53:24:61-63 (“Concept 1 … a defense unit configured to initiate a
22    defense event in response to an input”). With reference to Figure 1A, where
23    defense unit 140 is illustrated for the very first time, defense unit 140 is not shown
24    as including one or more projector units, one or more conductive energy devices,
25    both a projector and a conductive energy device, or a container containing a
26    substance. Rather, defense unit 140 is shown as being coupled with material 120
27    while receiving an input 150, and the specification then describes defense unit 140
28    as follows: “a defense unit 140 coupled or associated with material 120 and

      PLAINTIFF’S RESPONSIVE                     4
      CLAIM CONSTRUCTION BRIEF                               Case No. 3:18-cv-1396-CAB-MDD
     Case 3:18-cv-01396-CAB-MDD Document 32 Filed 04/30/19 PageID.2270 Page 9 of 16



 1    positioned to initiate a defense event in response to an input 150.” Doc. No. 21-7
 2    at 44:6:10-13. The specification then goes on to state:
 3           Such a defense event may include, for example, (1) spraying a substance
 4
             (e.g., a lachrymatory agent or pepper spray), (2) generating a voltage
             differential across two electrodes of a stun gun, (3) projecting a projectile
 5           (e.g., a rubber bullet), (4) sounding an alarm, (5) capturing information
 6
             pertaining to the event, and/or (6) routing an amount of captured information
             to a preselected entity (e.g., a law enforcement agency). However, other
 7           defense events may also be implemented.
 8    Doc. No. 21-7 at 44:6:13-21 (emphasis added). Thus, Defendant’s proposal
 9    improperly imports discrete structures that are never required by the specification.6
10           Additionally, Defendant’s proposal, which includes a shortened list of
11    example structures capable of initiating merely a few example defense events, very
12    conspicuously omits the disclosed structures capable of “(4) sounding an alarm, (5)
13    capturing information pertaining to the event, and/or (6) routing an amount of
14    captured information to a preselected entity (e.g., a law enforcement agency).”
15    Doc. No. 21-7 at 44:6:18-20 (emphasis added). For example, Figure 37 of the
16    patent-in-suit illustrates an example computer system (computer system 3700) that
17    may be implemented to carry out various operations discussed in the specification,
18    such as routing (e.g., wirelessly routing) an amount of captured information to a
19    preselected entity. See, e.g., Doc. No. 21-7 at 53:23:57-67. Defendant’s omission
20    of such a computer system from its shortened list is a transparent attempt to
21    improperly narrow the term “defense unit” in order to bolster its defense of non-
22    infringement with respect to the smartphones that it routinely advertises and sells
23    in the United States and that are certainly capable of wirelessly routing captured
24    information to a preselected entity. Indeed, the First Amended Complaint states:
25           [T]he Smartphone and the Lively Wearable Smartphone Application are
             configured to initiate a defense event (e.g., initiating an emergency call to
26
             one of the Urgent Response Agents at the Urgent Response Center) based on
27
      6
28     While a “wireless receiver” is also not required by the specification, Claims 1 and
      17 were amended during prosecution to recite this feature.
      PLAINTIFF’S RESPONSIVE                    5
      CLAIM CONSTRUCTION BRIEF                              Case No. 3:18-cv-1396-CAB-MDD
     Case 3:18-cv-01396-CAB-MDD Document 32 Filed 04/30/19 PageID.2271 Page 10 of 16



 1            the signal generated when the user pushes the Urgent Response Button.
 2     Doc. No. 21 at ¶109.
 3            Finally, although the specification does describe multiple example structures
 4     for a “defense unit” (see, e.g., Doc. No. 21-7 at pages 6-10 (Figures 3A-7) and at
 5     page 41 (Figure 37)), this term cannot now be narrowed to one of those example
 6     structures. See, e.g., Phillips, 415 F.3d at 1323 (“although the specification often
 7     describes very specific embodiments of the invention, we have repeatedly warned
 8     against confining the claims to those embodiments.”). See also, e.g., Callicrate v.
 9     Wadsworth Mfg., 427 F.3d 1361, 1367-1368 (Fed. Cir. 2005) (reversing and
10     remanding the district court’s claim construction that unduly limited a claim term
11     to a preferred embodiment); Am. Permahedge, Inc. v. Barcana, Inc., 105 F.3d
12     1441, 1444 (Fed. Cir. 1997) (“Claims, not the specification embodiments, define
13     the scope of the protection.”); Laitram Corp. v. Cambridge Wire Cloth Co., 863
14     F.2d 855, 865 (Fed. Cir. 1988) (“References to a preferred embodiment, such as
15     those often present in a specification, are not claim limitations.”). Plaintiff
16     respectfully submits that this is especially true in the wake of Zeroclick, where the
17     Federal Circuit recently took steps to reign in the over-application of §112, ¶6 by
18     U.S. district courts, and particularly in a case such as this where multiple
19     alternative example structures have been disclosed, yet Defendant has proposed a
20     shortened list of disclosed structures that supports its non-infringement position
21     while omitting other disclosed structures that very clearly support Plaintiff’s case.
22            3.   defense event
23            Plaintiff has already explained that the specification supports the
24     construction of “defense event” to be: an event initiated to carry out a defensive
25     action for the overall protection of life and limb, wherein said event may or may
26     not involve the use of force. For at least the same rationale presented in Doc. No.
27     31, Plaintiff hereby rebuts the notion that this proposed construction is unsupported
28     by the written description. Additionally, although Defendant argues that Plaintiff’s

       PLAINTIFF’S RESPONSIVE                     6
       CLAIM CONSTRUCTION BRIEF                               Case No. 3:18-cv-1396-CAB-MDD
     Case 3:18-cv-01396-CAB-MDD Document 32 Filed 04/30/19 PageID.2272 Page 11 of 16



 1     proposed construction of “defense event” is unreasonably broad and ambiguous,
 2     the evidence or record demonstrates that the word “defense” has a lengthy history
 3     of use in the English language that would be well understood by a PHOSITA. See,
 4     e.g., Doc. No. 31-1 (CRAN-GREATCALL00000802) (first definition of
 5     “defense”: “the act or power of defending, or guarding against attack, harm, or
 6     danger”). Plaintiff’s proposed construction comports with this long-standing use
 7     of the word “defense”. Moreover, a claim construction is not unreasonably broad
 8     because it is not as narrow as a trespasser would like it to be; to hold otherwise
 9     would be to frustrate the very purpose of U.S. Const. art. I, §8 cl. 8 as well as to
10     call into question the rationale for the existence of property boundaries in the U.S.
11            Defendant also argues that “[b]y providing illustrative examples of what
12     constitutes a defense event, Plaintiff has acted as its own lexicographer and cannot
13     now shift the sands on patent scope in the context of claim construction.” Doc.
14     No. 30, page 23, lines 8-10. First, Plaintiff is a limited liability company that was
15     formed in the State of Nevada in the year 2015; Plaintiff did not exist when the
16     Application was drafted (and subsequently prosecuted). Second, and much more
17     importantly, Plaintiff rejects the notion that a patent that discloses enabling
18     examples is necessarily limited by those discrete examples. That is not the law in
19     the United States, as the Federal Circuit has repeatedly made clear. Indeed, while
20     it is proper to construe a claim in light of the specification, the Federal Circuit has
21     long recognized the canon of not importing the limitations of the specification or
22     the preferred embodiment into a claim. See, e.g., Callicrate, 427 F.3d at 1367-
23     1368 (reversing and remanding the district court’s claim construction that unduly
24     limited a claim term to a preferred embodiment); Am. Permahedge, 105 F.3d at
25     1444 (“Claims, not the specification embodiments, define the scope of the
26     protection.”); Laitram, 863 F.2d at 865 (“References to a preferred embodiment,
27     such as those often present in a specification, are not claim limitations.”). As such,
28     it is Plaintiff’s proposed construction, and not Defendant’s, that comports with the

       PLAINTIFF’S RESPONSIVE                     7
       CLAIM CONSTRUCTION BRIEF                                Case No. 3:18-cv-1396-CAB-MDD
     Case 3:18-cv-01396-CAB-MDD Document 32 Filed 04/30/19 PageID.2273 Page 12 of 16



 1     specification, particularly since the specification explicitly states that the
 2     enumerated defense events are simply examples while further clarifying that
 3     “other defense events may also be implemented”. Doc. No. 21-7 at 44:6:21
 4     (emphasis added).
 5            Moreover, Defendant states that “[a]ll of these exemplary embodiments,
 6     however, also include a projectile or spray unit” (Doc. No. 30, page 24, line 21 –
 7     page 25, line 1, citing Figures 24, 25A, 25B, 26 and 27A of the patent-in-suit), but
 8     it should be clear from the discussion of “defense unit” herein that the specification
 9     does not require the implementation of a projectile or spray unit. With specific
10     reference to Figures 24 and 26, a projector unit is illustrated merely as an example
11     of a “defense unit”; a different structure for a “defense unit” could instead be
12     implemented. Indeed, nowhere in the detailed description of Figures 24 and 26 is a
13     projector unit ever even mentioned (or ever indicated to in any way be necessary to
14     the implementation of audio input unit 2410 or image input unit 2610). To this
15     point, an output of a projector unit is never shown as being input into either of
16     audio input unit 2410 or image input unit 2610, and outputs of audio input unit
17     2410 and image input unit 2610 are never shown as being input into a projector
18     unit. To conclude that a projector unit is in some way necessary to the
19     implementation of either audio input unit 2410 or image input unit 2610 would be
20     illogical. Furthermore, Figures 25A, 25B and 27A are merely example logic
21     systems that could be implemented, but are certainly not required to be. It is
22     notable for our purposes, however, that the specification describes each of audio
23     input unit 2410 or image input unit 2610 as themselves being capable of
24     “initiat[ing] a defense event”. See Doc. No. 21-7 at 50:17:4-16 and at 50:17:38-49.
25            Finally, Defendant argues that Plaintiff’s proposed construction could
26     encompass complete inaction. However, Plaintiff’s proposed construction clearly
27     states, “an event initiated to carry out a defensive action for the overall protection
28     of life and limb, wherein said event may or may not involve the use of force”.

       PLAINTIFF’S RESPONSIVE                      8
       CLAIM CONSTRUCTION BRIEF                                Case No. 3:18-cv-1396-CAB-MDD
     Case 3:18-cv-01396-CAB-MDD Document 32 Filed 04/30/19 PageID.2274 Page 13 of 16



 1     This construction stipulates that the event is initiated to carry out an actual “action”
 2     (as opposed to inaction), while then qualifying that the event initiated to carry out
 3     such action may or may not involve the use of force, which is well-supported.
 4     Indeed, sounding an alarm, capturing information pertaining to the event, and
 5     routing an amount of captured information (see, e.g., Doc. No. 21-7 at 44:6:13-20)
 6     are all examples of defense events that do not involve the use of force, yet each of
 7     these events are quite obviously initiated to carry out a defensive action.
 8            4.   manual selector
 9            The specification defines “manual selector” as follows: “a manual selector
10     1910 coupled or associated with defense unit 140 and positioned to generate a
11     manual execution signal 1920 in response to a selection 1930 of manual selector
12     1910.” Doc. No. 21-7 at 48:14:49-52. Plaintiff has already addressed the fact that
13     the specification discloses multiple possible structures for a “manual selector”.
14     See Doc. No. 31 at page 27, line 10 – page 29, line 1. By way of example, and
15     with reference to Doc. No. 21-7 at 53:24:6-13, the specification teaches that a
16     cursor control device 3770 may be integrated with a computer system (e.g.,
17     computer system 3700).        “For example, cursor control device 3770 may be
18     implemented using a mouse, a track-ball, a track-pad, an optical tracking device, or
19     a touch screen.” Id. at 53:24:10-13. Each of these five (5) example devices were
20     previously well-known, and a PHOSITA would understand that the purpose of
21     integrating such a device with a computer system would be to enable said device to
22     generate an input signal in response to a user utilizing that device to manually
23     input a selection, particularly being that the specification states, “optional cursor
24     control device 3770 is configured to communicate user input information and
25     command selections to processor 3720.” Id. at 53:24:8-10. The specification also
26     describes alphanumeric input device 3760 (id. at 53:24:6-18), which is yet another
27     example of a structure for a “manual selector”, and a PHOSITA would understand
28     that a well-known electronic keyboard would be an example of such a device.

       PLAINTIFF’S RESPONSIVE                     9
       CLAIM CONSTRUCTION BRIEF                               Case No. 3:18-cv-1396-CAB-MDD
     Case 3:18-cv-01396-CAB-MDD Document 32 Filed 04/30/19 PageID.2275 Page 14 of 16



 1            Thus, Plaintiff finds Defendant’s notion that the specification discloses only
 2     one possible structure for a “manual selector” to be a transparent attempt to
 3     strengthen its non-infringement position with respect to its smartphones, which are
 4     integrated with touchscreens.      Additionally, Defendant’s attack on Plaintiff’s
 5     proposed construction of “manual selector” by alleging a lack of clarity with
 6     respect to the difference between “manual execution signal” and “automatic
 7     execution signal” is simply Defendant grasping at straws. The feature “manual
 8     execution signal” is only recited in Claims 8 and 17, and the feature “automatic
 9     execution signal” is only recited in Claims 5-7. Neither of Claims 8 or 17 depend
10     from any of Claims 5-7. None of Claims 5-7 depend from either of Claims 8 or 17.
11     There is no need for the Court to construe a distinction between these two signals
12     where no lack of clarity exists in even a single claim, asserted or otherwise.
13            5.   self-defense system
14            Defendant argues that the claim preamble at issue “merely states, for
15     example, the purpose or intended use of the invention” and therefore “the
16     preamble is of no significance to claim construction ….” Doc. No. 30, page 25,
17     lines 21-22, citing Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F. 3d 1298,
18     1305 (Fed. Cir. 1999) (citations omitted). If Defendant is correct, then the
19     language “self-defense system” cannot now be used to construe other claim terms
20     (e.g., “defense event” and “defense unit”), as “self-defense” would merely be a
21     purpose or intended use having no significance to claim construction.
22            6.   wireless transmitter, comparator, conductive energy device
23            With respect to the remaining terms, Plaintiff hereby references its positions
24     in its Opening Claim Construction Brief [Doc. No. 31], but expressly reserves the
25     right to further respond during the scheduled claim construction hearing.
26     III.   CONCLUSION
27            For at least the foregoing reasons, it is hereby respectfully requested that the
28     Court adopt Plaintiff’s well-supported claim constructions.

       PLAINTIFF’S RESPONSIVE                    10
       CLAIM CONSTRUCTION BRIEF                               Case No. 3:18-cv-1396-CAB-MDD
     Case 3:18-cv-01396-CAB-MDD Document 32 Filed 04/30/19 PageID.2276 Page 15 of 16



 1     Date: April 30, 2019              By:    s/ Jerry A. Crandall
 2                                              Jerry A. Crandall (CSB No. 250192)
 3
                                                jac@crandalltech.com
                                                CRANDALL TECHNOLOGIES LLC
 4                                              1590 Heavenly View Trail
 5
                                                Reno, NV 89523

 6                                              Attorney for Plaintiff
 7                                              Crandall Technologies LLC

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

       PLAINTIFF’S RESPONSIVE              11
       CLAIM CONSTRUCTION BRIEF                         Case No. 3:18-cv-1396-CAB-MDD
     Case 3:18-cv-01396-CAB-MDD Document 32 Filed 04/30/19 PageID.2277 Page 16 of 16



 1                                CERTIFICATE OF SERVICE
 2            The undersigned certifies that on April 30, 2019, the foregoing document
 3     and all accompanying attachments were filed with the Clerk of the U.S. District
 4     Court for the Southern District of California, using the Court’s Electronic Case
 5     Filing (ECF) system, in compliance with CivL.R. 5.4. The ECF system serves a
 6     “Notice of Electronic Filing” to all parties and counsel who have appeared in this
 7     action and who have consented under CivL.R. 5.4 to accept that Notice as service
 8     of this document.
 9

10     Date: April 30, 2019                 By:    s/ Jerry A. Crandall
11                                                 Jerry A. Crandall (CSB No. 250192)
12
                                                   jac@crandalltech.com
                                                   CRANDALL TECHNOLOGIES LLC
13                                                 1590 Heavenly View Trail
14
                                                   Reno, NV 89523

15                                                 Attorney for Plaintiff
16                                                 Crandall Technologies LLC

17

18

19

20

21

22

23

24

25

26
27

28

       PLAINTIFF’S RESPONSIVE                 12
       CLAIM CONSTRUCTION BRIEF                            Case No. 3:18-cv-1396-CAB-MDD
